Exhibit 10.2

FORM OF RESTRICTED STOCK UNIT AGREEMENT

2004/2006 EQUITY INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AGREEMENT

(this "Agreement"), dated as of _________ ____, ______, is between ENERSYS, a
Delaware corporation (the "Company"), and the individual identified on the
signature page hereof (the "Participant").



BACKGROUND

A. The Participant is currently an employee of the Company or one of its
Subsidiaries.

B. The Company desires to (i) provide the Participant with an incentive to
remain in the employ of the Company or one of its Subsidiaries, and (ii)
increase the Participant's interest in the success of the Company by granting
restricted stock units (the "Restricted Stock Units") to the Participant.

C. The grant of the Restricted Stock Units is (i) pursuant to the EnerSys
[2004/2006] Equity Incentive Plan (the "Plan"), (ii) subject to the terms and
conditions of this Agreement, and (iii) not employment compensation nor and
employment right and is at the sole discretion of the Company's Compensation
Committee.

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

1. Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Restricted Stock Units shall be subject to the
Plan. The terms of the Plan are incorporated into this Agreement by reference.
If there is a conflict or an inconsistency between the Plan and this Agreement,
the Plan shall govern. The Participant hereby acknowledges receipt of a copy of
the Plan.

2. Grant of Restricted Stock Units. Subject to the provisions of this Agreement
and pursuant to the provisions of the Plan, the Company hereby grants to the
Participant the number of Restricted Stock Units specified on the signature page
of this Agreement. The Company shall credit to a bookkeeping account (the
"Account") maintained by the Company, or a third party on behalf of the Company,
for the Participant's benefit the Restricted Stock Units, each of which shall be
deemed to be the equivalent of one share of the Company's common stock, par
value $.0.01 per share (each, a "Share"). If and whenever any cash dividends are
declared on the Shares, on the date such dividend is paid, the Company will
credit to the Account a number of additional Restricted Stock Units equal to the
result of dividing (i) the product of the total number of Restricted Stock Units
credited to the Account on the record date for such dividend times the per Share
amount of such dividend, by (ii) the Fair Market Value of one Share on the date
such dividend is paid by the Company to the holders of Shares. The additional
Restricted Stock Units shall be or become vested to the same extent as the
Restricted Stock Units that resulted in the crediting of such additional
Restricted Stock Units.

3. Terms and Conditions. All of the Restricted Stock Units shall initially be
unvested.

Vesting
. Twenty-five percent (25%) of the Restricted Stock Units (rounded to the
nearest whole number) shall vest on the first anniversary of the date of this
Agreement and on each of the next three (3) successive anniversaries thereof
unless previously vested or forfeited in accordance with the Plan or this
Agreement; provided, however, that upon a Change in Control, or if the
Participant's employment terminates due to death, Permanent Disability, or
Retirement or the Participant terminates employment for Good Reason, or is
terminated without Cause, the Restricted Stock Units, to the extent then still
unvested, shall immediately become vested. Notwithstanding the foregoing
sentence, upon a Participant's termination of employment for any reason, the
Company's Compensation Committee, in its sole discretion and subject to the
approval of a majority of the disinterested members of the Board of Directors,
may waive any vesting restrictions then remaining and permit the immediate
vesting of all remaining unvested Restricted Stock Units.

(b) Restrictions on Transfer. Until the Restricted Stock Units vest as provided
in Section 3(a) of this Agreement or as otherwise provided in the Plan, no
transfer of the Restricted Stock Units or any of the Participant's rights with
respect to the Restricted Stock Units, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted. Unless the Company's
Compensation Committee determines otherwise, upon any attempt to transfer any
Restricted Stock Units or any rights in respect of the Restricted Stock Units
before vesting, such unit, and all of the rights related to such unit, shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company without consideration of any kind.

(c) Forfeiture. Upon termination of the Participant's employment with the
Company or a Subsidiary for any reason other than one of the reasons set forth
in the first sentence of Section 3(a), the Participant shall forfeit any and all
Restricted Stock Units which have not vested as of the date of such termination
and transfer such units to the Company without consideration of any kind.

(d) Payment. The Company shall make a payment to the Participant of the
Restricted Stock Units credited to the Account as provided in Section (2) upon
the vesting of such Restricted Stock Units pursuant to Section 3(a). Payment
shall be made in Shares equal to the number of vested Restricted Stock Units
credited to the Account. Payment shall be made as soon as practicable after the
applicable payment event, but in no event later than 30 days after the date of
the applicable payment event.

4. Noncompetition. The Participant agrees with the Company that, for so long as
the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries) following a termination of such employment that occurs
after any of the Restricted Stock Units have vested, the Participant will not,
without the prior written consent of the Company, directly or indirectly, and
whether as principal or investor or as an employee, officer, director, manager,
partner, consultant, agent, or otherwise, alone or in association with any other
person, firm, corporation, or other business organization, become involved in a
Competing Business in any geographic area in which the Company or any of its
Subsidiaries has engaged during such period in a Competing Business, or in which
the Participant has knowledge of the Company's plans to engage in a Competing
Business (including, without limitation, any area in which any customer of the
Company or any of its Subsidiaries may be located); provided, however, that the
provisions of this Section 5 shall apply solely to those activities of a
Competing Business, with which the Participant was personally involved or for
which the Participant was responsible while employed by the Company or its
Subsidiaries during the twelve (12) month period preceding termination of the
Participant's employment.

5. Wrongful Solicitation. As a separate and independent covenant, the
Participant agrees with the Company that, for so long as the Participant is
employed by the Company or any of its Subsidiaries and continuing for twelve
(12) months (or such longer period as may be provided in an employment or
similar agreement between the Participant and the Company or one of its
Subsidiaries) following a termination of such employment that occurs after any
of the Restricted Stock Units have vested, the Participant will not engage in
any Wrongful Solicitation.

6. Confidentiality; Specific Performance.

(a) The Participant agrees with the Company that the Participant will not at any
time, except in performance of the Participant's obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant's own benefit any information deemed to be confidential by
the Company or any of its Affiliates ("Confidential Information") relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, the Company or any of its Affiliates and known (whether or not
known with the knowledge and permission of the Company or any of its Affiliates
and whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in whole or in part by the efforts of the Participant) to the
Participant by reason of the Participant's employment with, equity holdings in,
or other association with the Company or any of its Affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns. The
Participant further agrees that the Participant will not, without the prior
written consent of the Company, remove or take from the Company's or any of its
Affiliate's premises (or if previously removed or taken, the Participant will
promptly return) any written Confidential Information or any copies or extracts
thereof. Upon the request and at the expense of the Company, the Participant
shall promptly make all disclosures, execute all instruments and papers, and
perform all acts reasonably necessary to vest and confirm in the Company and its
Affiliates, fully and completely, all rights created or contemplated by this
Section 6. The term "Confidential Information" shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by, or at the direction of, the Participant.

(b) The Participant agrees that upon termination of the Participant's employment
with the Company or any Subsidiary for any reason, the Participant will return
to the Company immediately all memoranda, books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way
evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The Participant
further agrees that the Participant will not retain or use for the Participant's
account at any time any trade names, trademark, or other proprietary business
designation used or owned in connection with the business of the Company or its
Subsidiaries or Affiliates.

(c) The Participant acknowledges and agrees that the Company's remedies at law
for a breach or threatened breach of any of the provisions of this Section 7, or
Section 5 or 6 above, would be inadequate and, in recognition of this fact, the
Participant agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available.

7. Taxes.

    This Section 7(a) applies only to (a) all Participants who are U.S.
    employees, and (b) to those Participants who are employed by a Subsidiary of
    the Company that is obligated under applicable local law to withhold taxes
    with respect to the vesting of the Restricted Stock Units.
    Such Participant shall pay to the Company or a designated Subsidiary,
    promptly upon request, and in any event at the time the Participant
    recognizes taxable income with respect to the Restricted Stock Units (or, if
    the Participant makes an election under Section 83(b) of the Code in
    connection with such grant), an amount equal to the taxes the Company
    determines it is required to withhold under applicable tax laws with respect
    to the Restricted Stock Units. The Participant may satisfy the foregoing
    requirement by making a payment to the Company in cash or, with the approval
    of the Plan administrator, by delivering already owned unrestricted Shares,
    in each case, having a value equal to the minimum amount of tax required to
    be withheld. Such Shares shall be valued at their fair market value on the
    date as of which the amount of tax to be withheld is determined
    .
    Fractional share amounts shall be settled in cash.
    This Section 7(b) only applies to Participant who are subject to the U.S.
    Internal Revenue Code of 1986, as amended.
    Any Participant, who makes an election under Section 83(b) in connection
    with the grant of Restricted Stock Units under this Agreement, shall pay to
    the Company or a designated Subsidiary, promptly upon request, an amount
    equal to the taxes the Company determines it is required to withhold under
    applicable tax laws with respect to the Restricted Stock Units. The
    Participant shall promptly notify the Company of any election made pursuant
    to Section 83(b) of the Code. A form of such election is attached hereto as
    Exhibit A
    .

    THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT'S SOLE
    RESPONSIBILITY AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER
    SECTION 83(b) OF THE CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR
    ITS REPRESENTATIVE TO MAKE THIS FILING ON THE PARTICIPANT'S BEHALF.

 a. The Participant acknowledges that the tax laws and regulations applicable to
    the Restricted Stock Units and the disposition of the shares following the
    vesting of Restricted Stock Units are complex and subject to change.

8. Securities Laws Requirements. The Company shall not be obligated to transfer
any shares following the vesting of Restricted Stock Units to the Participant
free of a restrictive legend if such transfer, in the opinion of counsel for the
Company, would violate the Securities Act of 1933, as amended (the "Securities
Act") (or any other federal or state statutes having similar requirements as may
be in effect at that time).

9. No Obligation to Register. The Company shall be under no obligation to
register any shares as a result of the vesting of the Restricted Stock Units
pursuant to the Securities Act or any other federal or state securities laws.

10. Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any of the
Restricted Stock Units granted under this Agreement or any shares resulting the
vesting thereof without the prior written consent of the Company or its
underwriters.

11. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Stock Units by any holder thereof in violation
of the provisions of this Units Agreement or the Certificate of Incorporation or
the Bylaws of the Company, will be valid, and the Company will not transfer any
shares resulting from the vesting of Restricted Stock Units on its books nor
will any of such shares be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with such provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
such provisions.

12. Rights as a Stockholder. The Participant shall not possess the right to vote
the shares underlying the Restricted Stock Units until the Restricted Stock
Units have vested in accordance with the provisions of this Agreement and the
Plan.

13. Survival of Terms. This Agreement shall apply to and bind the Participant
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of
Sections 4, 5 and 6 shall expressly survive the forfeiture of the Restricted
Stock Units and this Agreement.

14. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant's attention at the mailing address set forth at
the foot of this Agreement (or to such other address as the Participant shall
have specified to the Company in writing) and, if to the Company, to the
Company's office at 2366 Bernville Road, Reading, Pennsylvania 19605, Attention:
General Counsel (or to such other address as the Company shall have specified to
the Participant in writing). All such notices shall be conclusively deemed to be
received and shall be effective, if sent by hand delivery, upon receipt, or if
sent by registered or certified mail, on the fifth day after the day on which
such notice is mailed.

15. Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

16. Authority of the Administrator. The Plan Administrator, which is the
Company's Compensation Committee, shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
administrator as to any such matter of interpretation or construction shall be
final, binding and conclusive.

17. Representations. The Participant has reviewed with his own tax advisors the
applicable tax (U.S., foreign, state, and local) consequences of the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that he (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

18. Investment Representation. The Participant hereby represents and warrants to
the Company that the Participant, by reason of the Participant's business or
financial experience (or the business or financial experience of the
Participant's professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant's own
interests in connection with the transactions contemplated under this Agreement.

19. Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. The headings of sections and subsections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania, USA.

20. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.

21. Amendments; Construction. The Plan administrator may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Participant hereunder without his or her consent.
To the extent the terms of Section 4 above conflict with any prior agreement
between the parties related to such subject matter, the terms of Section 4 shall
supersede such conflicting terms and control. Headings to Sections of this
Agreement are intended for convenience of reference only, are not part of this
Restricted Stock Units and shall have no affect on the interpretation hereof.

23. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the shares of Restricted Stock Units subject to
all the terms and conditions of the Plan and this Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.

24. Miscellaneous.

(a) No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Company's Compensation Committee. The Participant shall not have any claim or
right to receive grants of Awards under the Plan. Neither the Plan or this
Agreement, nor any action taken or omitted to be taken hereunder or thereunder,
shall be deemed to create or confer on the Participant any right to be retained
as an employee of the Company or any Subsidiary or other Affiliate thereof, or
to interfere with or to limit in any way the right of the Company or any
Affiliate or Subsidiary thereof to terminate the employment of the Participant
at any time.

(b) No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.

(c) Assignment. The Company shall have the right to assign any of its rights and
to delegate any of its duties under this Agreement to any of its Affiliates.

THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.

BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE PARTICIPANT'S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.

ENERSYS

 

By: _________________

Name: ___________

Title: ___________

 

PARTICIPANT

 

______________________________________

Name: ____________________________

Address: __________________________

__________________________

Date of Grant: ______________

Number of Shares of Restricted Stock Units: __________________

 

 

EXHIBIT A



FOR U.S. TAXPAYORS ONLY



ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer's receipt of the property described below:

1. The name address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER: ______________________________________________________

NAME OF SPOUSE: _________________________________________________________

ADDRESS: _________________________________________________________________

IDENTIFICATION NO. OF TAXPAYER: ________________________________________

IDENTIFICATION NUMBER OF SPOUSE: ______________________________________

TAXABLE YEAR: ___________________________________________________________

2. The property with respect to which the election is made is described as
follows: _______ shares (the "Shares") of the common stock of EnerSys
("Company").

3. The date on which the property was transferred is: ________________.

4. The property is subject to the following restrictions:

The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions in such agreement.

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $ ______________.

6. The amount (if any) paid for such property is: $ ______________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner

.



Dated: _________________ _________________________________________________

Taxpayer

The undersigned spouse of taxpayer joins in this election.

Dated: _________________ _________________________________________________

Spouse of Taxpayer